MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
                                                                      Dec 07 2018, 9:25 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Berger                                         Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Quentin Weatherspoon,                                    December 7, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1060
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Steven L.
Appellee-Plaintiff.                                      Hostetler, Judge
                                                         The Honorable Keith C. Doi,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         71D03-1705-CM-2246



Friedlander, Senior Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1060 | December 7, 2018               Page 1 of 5
[1]   Quentin Weatherspoon appeals his conviction of battery, a Class B
                           1
      misdemeanor. We affirm.


[2]   The sole issue Weatherspoon presents for our review is whether the State

      presented sufficient evidence to support his conviction.


[3]   On April 18, 2017, Weatherspoon physically assaulted his former girlfriend,

      Charleta Matthews. Based upon this incident, Weatherspoon was charged with

      battery. He was found guilty at a bench trial and sentenced to 120 days, all

      suspended, and one year of probation. He now appeals his conviction.


[4]   When we review a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Sandleben v.

      State, 29 N.E.3d 126 (Ind. Ct. App. 2015), trans. denied. Instead, we consider

      only the evidence most favorable to the verdict and any reasonable inferences

      drawn therefrom. Id. If there is substantial evidence of probative value from

      which a reasonable fact-finder could have found the defendant guilty beyond a

      reasonable doubt, the judgment will not be disturbed. Labarr v. State, 36 N.E.3d

      501 (Ind. Ct. App. 2015).


[5]   In order to convict Weatherspoon of battery, the State must have proved

      beyond a reasonable doubt that he (1) knowingly (2) touched Matthews (3) in a

      rude, insolent, or angry manner. See Appellant’s App. Vol. 2, p. 4; Ind. Code §




      1
          Ind. Code § 35-42-2-1 (2016).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1060 | December 7, 2018   Page 2 of 5
      35-42-2-1(c)(1). In this appeal, Weatherspoon challenges the second element

      concerning a touching.


[6]   At trial, Matthews testified that she parked her car in the parking lot of her

      apartment complex upon returning from work and sat in her car finishing a

      phone call. Weatherspoon pulled in and parked his car next to Matthews’ car.

      Weatherspoon exited his car and approached Matthews’ car, waving his arms.

      Matthews partially rolled down her window, at which point Weatherspoon

      reached into her car and took her phone. Matthews testified that

      Weatherspoon “got really mad” and “started saying bad things” when he saw,

      on the screen of Matthews’ phone, to whom she was talking. Tr. p. 5.

      Weatherspoon threw Matthews’ phone, which landed on the floor of the front

      passenger seat. Matthews testified that after she reached down to get her

      phone, Weatherspoon began calling her names and then punched her in the

      face. As Weatherspoon ran off, Matthews called him a “coward.” Id. at 6.

      Weatherspoon then returned and kicked Matthews’ car. Matthews testified that

      one of her contact lenses was knocked out of her eye, and she sustained a cut

      and facial pain.


[7]   The responding police officer testified that he arrived on scene within three

      minutes of receiving the call. He observed redness on the left side of Matthews’

      face near her eye and marks on her wrist. He testified that Matthews identified

      Weatherspoon as the person who caused her injuries. The officer also observed

      a boot print on the lower part of the window and the top portion of the door of

      Matthews’ car.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1060 | December 7, 2018   Page 3 of 5
[8]   Weatherspoon testified on his own behalf that he “pulled up to talk to

      [Matthews]” “holding [his] heart.” Id. at 17. He approached Matthews’ car

      and, seeing that she was on the phone, waited. He testified that she rolled the

      window down, and he reached into the car to end her phone call so that they

      could discuss their personal matters. When he reached into the car, Matthews

      “came at [him], and [he] pushed her off.” Id. at 18. He further stated that he

      made the boot print on the car in trying to pull away from her. He testified that

      he had scratches on his head and neck and that he did not know how

      Matthews’ arms got scratched because he “never touched her arms.” Id.

      Weatherspoon described Matthews as the aggressor and testified that she “was

      coming at” him. Id. He stated he never punched her, and the altercation ended

      when she rolled up her window and he walked off.


[9]   Weatherspoon’s argument is merely an invitation for this Court to reassess the

      credibility of the witnesses. It is within the factfinder’s province to judge the

      credibility of the witnesses. Brasher v. State, 746 N.E.2d 71 (Ind. 2001). In

      doing so, the trier of fact is entitled to determine which version of the incident

      to credit. Schmid v. State, 804 N.E.2d 174 (Ind. Ct. App. 2004), trans. denied.

      Further, “[a] conviction may be sustained on the uncorroborated testimony of a

      single witness or victim.” Baltimore v. State, 878 N.E.2d 253, 258 (Ind. Ct. App.

      2007), trans. denied. Here, Matthews testified unequivocally that Weatherspoon

      punched her in the face. In addition, the responding officer testified that he had

      observed redness on Matthews’ face and marks on her wrists within minutes of

      receiving the call. After hearing all the evidence, the trial court specifically

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1060 | December 7, 2018   Page 4 of 5
       stated that it did not find Weatherspoon’s testimony credible but that it found

       the officer’s and Matthews’ testimony credible. We decline Weatherspoon’s

       invitation to invade the province of the factfinder.


[10]   The State presented sufficient evidence to sustain Weatherspoon’s conviction of

       battery beyond a reasonable doubt.


[11]   Judgment affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1060 | December 7, 2018   Page 5 of 5